


Exhibit 10.3

 

April 28, 2003

 

Paul Camara

 

Dear Paul,

 

This will confirm our understanding regarding any termination of your employment
with TMP Worldwide Inc. (“TMPW” or the “Company”).

 

1.             SEVERANCE.  If your employment with TMPW is terminated by TMPW
for any reason other than Cause (defined below), then subject to the terms
hereof you shall be entitled to (i) receive severance equal to eighteen months’
salary, payable in equal semi-monthly installments over eighteen months
(provided that if such termination occurs on or after January 1, 2003, both
references to “eighteen months” in the proceeding clause shall be changed to
“two years”), (ii) through the date which is twenty one (21) months after the
last day of your employment make available to you (and/or pay COBRA premiums on)
medical and dental benefits on the same terms and conditions as would have been
made available to you had you remained employed by TMPW during such period, and
(iii) after the expiration of this twenty one month period and for so long as
you shall live, to provide you with (or reimburse you for the premiums on)
medical and dental benefits substantially similar to those that would have been
available to you had you remained employed by TMPW during such period, it being
understood however that from and after the date you became eligible for Medicare
coverage the medical and dental benefits called for by this clause (iii) shall
be supplemental benefits.  It is understood that all of the foregoing
obligations are expressly conditioned on your signing, delivering and not
exercising any right to revoke a separation agreement and general release in
TMPW’s then standard format.  “Cause” shall mean the occurrence of any one or
more of the following events:  (i) your willful failure or gross negligence in
performance of your duties or compliance with the reasonable directions of the
Chairman or the Board of Directors of TMPW that remains unremedied for a period
of twenty (20) days after the Chairman or the Board of Directors of TMPW has
given written notice specifying in reasonable detail your failure to perform
such duties or comply with such directions; (ii) your failure to comply with a
material employment policy of TMPW that remains unremedied for a period of
twenty (20) days after the Chairman or the Board of Directors of TMPW  has given
written notice to you specifying in reasonable detail your failure to comply; or
(iii) your commission of (a) a felony, (b) criminal dishonesty, (c) any crime
involving moral turpitude or (d) fraud.  In the event that your employment is
terminated by you within a period of twelve months following a Change in Control
(as defined below) such event shall, for purposes of post employment
compensation under this agreement only, be deemed to be a termination by the
Company without “Cause” subject, however, to the provisions of Section 3 below. 
All severance payments shall be reduced by applicable withholding taxes, payroll
deductions and amounts required by law to be withheld.

 

2.             OPTIONS AND STOCK.  In the event of the termination of your
employment by TMPW for reasons other than Cause, the options granted to you
under stock option agreements dated

 

--------------------------------------------------------------------------------


 

Mr. Paul Camara

April 28, 2003

 

September 11, 2002, September 10, 2001, August 5, 1999 and December 9, 1998, as
well as any other options granted to you by TMPW from time to time after the
date hereof pursuant to written option agreements (collectively, the “Designated
Option Agreements”), shall automatically and immediately become (i) fully vested
and (ii) exercisable for the balance of the ten year term provided by the
applicable stock option agreement, subject to the other terms of such option
agreement, and (iii) in the event of any Change in Control (as defined in Option
Agreement dated September 11, 2002):

 

(a)           the options covered by the Designated Option Agreements, shall
automatically and immediately become (i) fully vested and (ii) exercisable for
the balance of the ten year term provided by the applicable stock option
agreement, subject to the other terms of such option agreement; and

 

(b)           the shares of Company Common Stock covered by the Stock Bonus
Agreement dated September 11, 2002 shall automatically and immediately become
fully vested,

 

subject in each case of (a) and (b) to the provisions of Section 3 below.

 

3.             SECTION 280G.  Notwithstanding anything in Section 2 to the
contrary, you shall in no event be entitled to any payment or acceleration of
options or shares of Company common stock that would cause any portion of the
amount received by you to constitute an “excess parachute payment” as defined
under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”).  In furtherance of the provisions of this Section 3, the following
provisions shall apply:

 

(1)           Anything in this agreement to the contrary notwithstanding, in the
event that any payment or acceleration of options or shares of Company common
stock by the Company to or for your benefit (collectively, a “Payment”) would be
nondeductible by the Company for federal income tax purposes because of Section
280G of the Code, then the aggregate present value of amounts payable or
distributable to or for your benefit pursuant to this agreement or any option or
stock bonus agreement shall be reduced to the Reduced Amount (as defined
below).  Any such reduction shall be accomplished first by reducing the number
of options to acquire Company common stock and shares of Company common stock
covered by stock bonus agreements which otherwise would have immediately vested
in full, as determined in the reasonable discretion of the Board (provided that
any options and shares of Company common stock so reduced shall continue to vest
in accordance with the terms of the applicable agreements irrespective of your
continued employment or, if earlier, the date or dates on which such options or
shares can vest without being deemed nondeductible, as determined in the
reasonable discretion of

 

2

--------------------------------------------------------------------------------


 

Mr. Paul Camara

April 28, 2003

 

the Board); and second, if necessary, by reducing cash payments constituting
part of the payments or other consideration to which you become entitled
(collectively, such cash payments, other consideration and the aggregate present
value of the immediate vesting of options and shares of Company common stock
(calculated in accordance with Section 280G of the Code and any regulations
promulgated thereunder) are referred to as the “Severance Amount”).

 

(2)           The “Reduced Amount” shall be the amount, expressed in present
value, which maximizes the aggregate present value of the Severance Amount
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code.  For purposes of this clause (2), present value shall
be determined in accordance with Section 280(d)(4) of the Code.

 

(3)           All determinations required to be made under this Section 3 shall
be made by the Company’s independent public accountants (the “Accounting Firm”)
which shall provide detailed supporting calculations to the Company and you. 
Any such determination by the Accounting Firm shall be binding upon the Company
and you.

 

(4)           It is possible that as a result of the uncertainty in the
application of Section 280G of the Code at the time of the initial determination
by the Accounting Firm, a portion of the Severance Amount will have been made by
the Company which should not have been made (“Overpayment”) or that an amount in
addition to the Severance Payment which will not have been made could have been
made (“Underpayment”), in each case, consistent with the calculations required
to be made hereunder.

 

(x)            Overpayment.  In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against you which
the Accounting Firm believes has a high probability of success, determines that
an Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for your benefit shall be treated for all purposes as a loan ab
initio (from the beginning) to you which you shall repay to the Company together
with interest at the applicable federal rate provided for in Section 1274(d) of
the Code.

 

(y)           Underpayment.  If precedent or other substantial authority
indicates that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company to or for your benefit together with interest at
the applicable federal rate provided for in Section 1274(d) of the Code.

 

3

--------------------------------------------------------------------------------


 

Mr. Paul Camara

April 28, 2003

 

4.             GENERAL.  This agreement (i) constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
previous arrangements or letters relating thereto, including but not limited to
the letter dated September 11, 2002,  (ii) may be signed in counterparts, (iii)
shall be governed by the laws of the state of New York(other than the conflicts
of laws provisions thereof) and (iv) may not amended, terminated or waived
orally.  Please understand that while it is our hope that our relationship will
be a long one, your employment will be on an “at will” basis.  Nothing in this
letter should be construed as creating any other type of employment
relationship.

 

Please sign and return an enclosed copy of this letter to me.  If you have any
questions, or if there is anything I have overlooked, please do not hesitate to
call me.

 

 

 

With best regards,

 

 

 

 

 

Sincerely,

 

 

 

 

 

TMP Worldwide Inc.

 

 

 

 

 

 

 

 

By:

/s/  Andrew J. McKelvey

 

 

 

 

Andrew J. McKelvey

 

 

 

Chairman

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

/s/ Paul Camara

 

 

 

Paul Camara

 

 

 

 

 

Dated:

April 28, 2003

 

 

 

 

4

--------------------------------------------------------------------------------
